EXHIBIT 99.1 Alliqua Strengthens and Realigns Executive Team David Johnson appointed CEO of Alliqua, Inc. and James Sapirstein CEO of Alliqua BioMedical Division NEW YORK, NY – February 5, 2013 Alliqua, Inc. (OTCQB:ALQA) ("Alliqua" or the "Company") today announced a strategic realignment of the senior executive team. This change is designed to strengthen the leadership of the Company’s differentiated businesses including the sales of Alliqua’s marketed brands, SilverSeal® and Hydress®. The Alliqua Board of Directors has approved David Johnson, who joined the Board in December of 2012 and is currently the executive chairman of AquaMed Technologies, to now assume the additional responsibility of chief executive officer of Alliqua, Inc. Concurrently, James Sapirstein will become the chief executive officer of Alliqua BioMedical, Inc., a wholly-owned subsidiary of the Company. “David is an excellent choice to take on these additional responsibilities, with his deep background in leading world class organizations, most recently Convatec Inc., a $1.7B global leader in wound therapeutic technologies; and will position the company well to build value for our shareholders,” said Jerome Zeldis, M.D., Ph.D., chairman of the Alliqua Board of Directors. “Under James Sapirstein’s leadership as CEO, Alliqua has adopted a new a strategic corporate plan including a process to bolstering our proprietary product pipeline. His skills and counsel will continue to be valuable to Alliqua as we move forward and take the next step by realigning our leadership team to best support our business.” “In the two months since I joined Alliqua, it has become apparent that great opportunities exist for both the immediate commercialization of our existing wound care products, SilverSeal® and Hydress®, as well as our platform hydrogel technology,” said Dave Johnson. “In addition, we will continue to pursue opportunistic ways to expand our technology platforms to better serve our customers and to expand into new therapeutic areas.” James Sapirstein added, “As the chief executive of Alliqua BioMedical, we will focus on the expansion of Alliqua’s proprietary product line by introducing new active pharmaceutical ingredients into our hydrogel technology for the topical delivery of local and systemic therapies. By doing so, we may realize the significant potential of our Company’s hydrogel technology.” About Alliqua, Inc. Alliqua, Inc. (ALQA) ("Alliqua") is a biopharmaceutical company focused on the development, manufacturing, and distribution of proprietary transdermal wound care and drug delivery technologies. Alliqua's leading technology platform produces hydrogels, a 3-dimensional cross-linked network of water soluble polymers capable of numerous chemical configurations. Alliqua currently markets its new line of 510K FDA-approved hydrogel products for wound care under the SilverSeal® brand. Alliqua’s electron beam production process, located at its 16,000 square foot GMP manufacturing facility in Langhorne PA, allows Alliqua to aggressively develop and custom manufacture a wide variety of hydrogels. Alliqua’s hydrogels can be customized for various transdermal applications to address market opportunities in the treatment of wounds as well as the delivery of numerous drugs or other agents for pharmaceutical and cosmetic industries. Additionally, Alliqua’s drug delivery platform, in combination with certain active pharmaceutical ingredients, can provide pharmaceutical companies with a transdermal technology to enhance patient compliance and potentially extend the patent life of valuable drug franchises. Additionally, our subsidiary, HepaLife Biosystems, Inc., focuses on the development of a cell-based bioartificial liver system, known as HepaMate™. For additional information, please visit www.alliqua.com. To receive future press releases via email, please visit: http://alliqua.com/contacts. Any statements contained in this press release regarding our ongoing research and development and the results attained by us to-date have not been evaluated by the Food and Drug Administration. Legal Notice Regarding Forward-Looking Statements This release contains forward-looking statements. Forward-looking statements are generally identifiable by the use of words like "may," "will," "should," "could," "expect," "anticipate," "estimate," "believe," "intend," or "project" or the negative of these words or other variations on these words or comparable terminology. The reader is cautioned not to put undue reliance on these forward-looking statements, as these statements are subject to numerous factors and uncertainties outside of the our control that can make such statements untrue, including, but not limited to, inadequate capital, adverse economic conditions, intense competition, lack of meaningful research results, entry of new competitors and products, adverse federal, state and local government regulation, termination of contracts or agreements, technological obsolescence of our products, technical problems with our research and products, price increases for supplies and components, inability to carry out research, development and commercialization plans, loss or retirement of key executives and research scientists and other specific risks. We currently have no commercial products intended to diagnose, treat, prevent or cure any disease. The statements contained in this press release regarding our ongoing research and development and the results attained by us to-date have not been evaluated by the Food and Drug Administration. There can be no assurance that further research and development, and/or whether clinical trial results, if any, will validate and support the results of our preliminary research and studies. Further, there can be no assurance that the necessary regulatory approvals will be obtained or that we will be able to develop new products on the basis of our technologies. In addition, other factors that could cause actual results to differ materially are discussed in our Annual Report on Form 10-K filed with the SEC on March 29, 2012 and our most recent Form 10-Q filings with the SEC. Investors and security holders are urged to read these documents free of charge on the SEC's web site at www.sec.gov. We undertake no obligation to publicly update or revise our forward- looking statements as a result of new information, future events or otherwise. Contacts for Alliqua, Inc. Steven Berger Chief Financial Officer 646-218-1450 info@alliqua.com
